Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 12/01/2021.
Claims 1-13 are pending. 
Claims 1 and 12 are independent. 

Allowable Subject Matter
Claims 1-13  allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest an electric machine having a stator and having a rotor rotatably mounted relative to the stator and a method for operating an electric machine, comprising: the stator winding comprises at least three coils, wherein each of the at least three coils is wound around a tooth of the stator so that the stator winding is a concentrated winding, a winding direction of all of the at least three coils is the same, each of the at least three coils is configured to be fed with its own phase current, and the stator is configured to generate, using only one stator winding which is the stator winding, at least two rotary fields with different numbers of pole pairs independently of one another, in particular simultaneously along with other features of claim 1 (claim 1); feeding the at least three coils of the stator with separate phase currents, wherein: each tooth of the at least three teeth of the stator is arranged along a circumference of the stator between two grooves, each of the at least three coils is wound around a tooth of the stator so that the stator winding is a concentrated winding, a winding direction of all of the at least three coils is the same, and the stator is configured to generate, using only one stator winding which is the stator winding, at least two rotary fields having different numbers of pole pairs, in particular simultaneously along with other features of claim 12 (claim 12).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846